Jackson, C. J.
An action for libel was brought, alleging that the publication had been made in a public newspaper, and was caused and procured by the defendants. The article complained of purported to be a voluntary interview between a reporter of a newspaper and the plaintiff, in which the plaintiff is represented as having made statements to the reporter to the effect that her mother, having been bitten bya cat, was afflicted with a disease similar to hydrophobia ; that she dreaded the approach of water, suffered extreme pain and was much swollen in her body and members ; that she acted like a cat, purring and mewing, and assuming the attitude of a cat in the effort to catch rats, and did other like acts; and that a wonderful cure of this disease had been effected by a certain medicine, called S. S. S., which was sold *341by the defendants. The plaintiff charged that the publication was altogether false.
Hopkins A Glenn ; Reuben Arnold, for plaintiff in error.
Reed, Reinhard A O'Xeill: Haygood & Martin, for defendants.
Held, that such a publication furnished the basis for an action of libel brought by the daughter, and such action was not demurrable. Code, §2974; Odgers Libel k Sian., p. 20 ; Salk.. 225; 2 Wils, 403 ; 15 Mees A IV., 435 : 3 111. Com., 123 ; 6 Ga., 283.
(a) Any publication which tends to expose a person to contempt or ridicule is defamatory and libelous.
Judgment reversed.